DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are informal, include improper information such as notes, quotes, Applicant’s name and application number and are prepared by Applicant. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
1.	Claim 3 is objected to because of the following informalities:  Claim 3 recites “canopy supports” and should recite “a plurality of canopy supports”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 should recite: “wherein the pump handle comprises a hand-operated pump handle or a circular crank or a lever” in order to be clear that Applicant intends to claim 3 discrete limitations.
Allowable Subject Matter
1.	Claims 1-2, 4 and 7-8 are allowed. The prior art of record fails to disclose a kinesthetic waterpark comprising a canopy post comprising a base and a top portion, a supply reservoir, a pump, a pump handle, at least one spray tube, and a canopy, wherein the pump handle is connected to the pump, wherein the supply reservoir is connected to the pump by a suction tube, wherein the pump is connected to the spray tube by a discharge tube, and wherein the spray tube is positioned in a predetermined pattern on the canopy, the spray tube comprising a plurality of holes for discharge of water, and the spray tube being attached to the canopy.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A SHRIVER II/           Supervisory Patent Examiner, Art Unit 3618